Citation Nr: 0301123	
Decision Date: 01/21/03    Archive Date: 02/04/03

DOCKET NO.  01-05 412A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased rating for tinea pedis 
with toenail deformity, currently evaluated as 30 percent 
disabling.

2.  Entitlement to an increased rating for duodenal ulcer 
disease, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from August 1984 to 
October 1992.

This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from July 1997 and August 2000 rating 
decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Detroit, Michigan.  By rating 
action dated in July 1997, the RO denied the veteran's 
claim for an increased rating for duodenal ulcer disease, 
then evaluated as noncompensable.  During the pendency of 
the appeal, by a decision dated in January 1998, a RO 
hearing officer increased the rating assigned for duodenal 
ulcer disease to 10 percent, effective January 16, 1997.

In a rating decision dated in August 2000, the RO 
confirmed and continued a 30 percent rating assigned for 
tinea pedis, bilateral, with toenail deformity.  

The Board notes that a Report of Contact, VA Form 119, 
dated in January "1997," shows that the veteran related 
verbally, by telephone, that he was satisfied with the 10 
percent evaluation assigned for his service-connected 
duodenal ulcer disease.  It was indicated that he would 
furnish a written statement confirming this.  Since a 
signed statement was not received, as required by 38 
C.F.R. § 20.204 (c), the issue has not been withdrawn and 
will be considered by the Board in this determination.


FINDINGS OF FACT

1.  The veteran's skin condition is manifested by scaling 
and dyshidrotic toenails, and is not productive of more 
than marked disfigurement.  

2.  Systemic therapy, to include corticosteroids, 
immunosuppressive retinoids, PUVA (psoralen with long-wave 
ultraviolet-A light ) or UVB (ultraviolet-B light), or 
electron beam therapy has not been applied.

3.  The veteran's duodenal ulcer disease is symptomatic no 
more than twice a year and is not more than mild in 
severity.  


CONCLUSIONS OF LAW

1.  A rating in excess of 30 percent for tinea pedis, 
bilateral, with toenail deformity is not warranted.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.118, 
Diagnostic Codes 7806, 7817 (as in effect both prior and 
subsequent to August 30, 2002).

2.  A rating in excess of 10 percent for duodenal ulcer 
disease is not warranted.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.114, Diagnostic Code 7305 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Recently enacted legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the veteran and the representative of the 
information and evidence necessary to substantiate a 
claim, and has enhanced VA's duty to assist a veteran in 
developing the evidence necessary to substantiate a claim.  
See Veterans Claims Assistance Act (VCAA) of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002)).  

VA issued regulations to implement the VCAA in August 
2001.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002).  The amendments were effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), which are effective August 29, 2001.  VA 
has stated that the provisions of this rule merely 
implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  66 Fed. Reg. 45,629.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.  

VA has met its duty to notify and assist in the veteran's 
case.  Rating decisions apprised the veteran of the 
reasons and bases for the VA decision.  A statement of the 
case, supplemental statements of the case, and an October 
2002 VA letter, apprised the veteran of the law applicable 
in adjudicating the appeal.  In the supplemental statement 
of the case issued in May 2001, the veteran was apprised 
of the pertinent provisions of the VCAA and of that 
evidence he needed to submit and the development the VA 
would undertake.  The correspondence reflects that the 
veteran's representative received a copy.  There is no 
indication that this correspondence was returned as 
undeliverable.  As such, the Board finds that the VA's 
duty to notify the veteran of the information and evidence 
necessary to substantiate his claim, as well as the 
actions expected of him and those the VA would provide, 
have been met.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

Regarding VA's duty to assist, the Board notes that the 
claims file contains the post-service VA and private 
treatment records.  In addition, the veteran has been 
afforded several VA examinations to ascertain the severity 
of his service-connected disabilities.  Additionally, as 
noted above, a VA letter dated in October 2002, advised 
the veteran of a change in the law concerning his claim 
for an increased rating for tinea pedis, provided a copy 
of the new provisions, and informed the veteran that he 
could submit additional evidence or argument.  No response 
was received.  

The veteran has not indicated that there is any additional 
evidence that could be obtained.  Accordingly, the Board 
finds that all information and evidence have been 
developed to the extent possible and that no prejudice 
will result to the veteran by the Board's consideration of 
this matter.  See Bernard v. Brown, 4 Vet. App. 384, 393-
94 (1993).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings 
which is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Although the regulations do not give past medical 
reports precedence over current findings, the Board is to 
consider the veteran's medical history in determining the 
applicability of a higher rating for the entire period in 
which the appeal has been pending.  Id; Powell v. West, 13 
Vet. App. 31, 35 (1999).

	I.  An increased rating for tinea pedis, bilateral, 
with toenail deformity

Factual background

The veteran was afforded a VA skin examination in June 
2000.  He reported that over the years his feet slowly 
developed peeling and cracks at times, and that more 
recently, he developed blisters, especially on the right 
and pustules, especially on the right instep.  He 
indicated that the fungus periodically became itchy.  He 
related that the attacks lasted approximately ten days, 
and that treatment with creams had helped somewhat, but 
never completely.  The veteran added that his toenails had 
become thickened and sometimes cut his socks and impaired 
his wearing of certain shoes.  An examination revealed a 
1-centimeter right plantar hyperkeratotic vegetation on 
the right sole, just behind the forefoot.  The right 
instep was scaly.  There was friable scale between all 
toes.  Toenails two through five on both feet were 
hypertrophic and dystrophic.  There was mild to moderate 
scale on the soles of both feet, especially on the heels.  
A KOH preparation for friable scale revealed a fungal 
hyphae.  The pertinent diagnoses were tinea pedis and 
tinea unguium.

Another VA examination of the skin was conducted in March 
2001.  The veteran reported that he had been treated with 
Lamisil topically, Tinactin, vinegar soaks and 
cotton between the toes, all with no clear response.  He 
reported that he had attacks of blisters and even pustules 
with cracks of the skin and scaling throughout the year, 
although much more commonly in the summer.  He asserted 
that the attacks lasted about fourteen days each and 
remitted spontaneously.  He claimed that the attacks 
recurred approximately every two months.  He added that it 
was quite difficult for him to wear shoes during the 
attacks.  Thus, the veteran stated it was difficult for 
him to function normally.  An examination showed that the 
instep of each foot was red and scaly.  His heels were 
also scaly.  There was no excess hyperhidrosis, even 
though he was wearing boots and it was not summer.  There 
was a macerated scale between all toes on each foot.  The 
toenails on the right foot that were dystrophic included 
one, two and five.  On the left foot the toenails that 
were dystrophic were one, two, four and five.  Scraping of 
scales form the feet revealed fungal hyphal formes. The 
diagnoses were tinea pedis and tinea unguium.  The 
examiner noted that the toenails were not disfiguring.  He 
also stated that the rash was quite evident, although it 
was not pustular.  It was not vesicular at the time of the 
examination.  It was indicated that the degree of 
inflammation did not represent the disease at the worst 
since, according to the veteran, it was not the time of 
year that his disease flared at the worst.  It was further 
noted that the impairment times were approximately two 
weeks out of every two months during the year at the 
maximum.  

Analysis

A 50 percent evaluation may be assigned for eczema with 
ulceration or extensive exfoliation or crusting, and 
systemic or nervous manifestations, or when exceptionally 
repugnant.  A 30 percent rating may be assigned for 
exudation or itching constant, extensive lesions, or 
marked disfigurement.  Diagnostic Code 7806 (as in effect 
prior to August 30, 2002).

A 60 percent evaluation may be assigned for exfoliative 
dermatitis (erythroderma) with generalized involvement of 
the skin without systemic manifestations, and; constant or 
near-constant systemic therapy such as therapeutic doses 
of corticosteroids, immunosuppressive retinoids, PUVA 
(psoralen with long-wave ultraviolet-A light ) or UVB 
(ultraviolet-B light) treatments, or electron beam therapy 
required during the past 12-month period.  A 30 percent 
evaluation may be assigned for any extent of involvement 
of the skin, and; systemic therapy such as  therapeutic 
doses of corticosteroids, immunosuppressive retinoids, 
PUVA or UVB treatments, or electron beam therapy required 
for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  Diagnostic 
Code 7817 (effective August 30, 2002).

The veteran alleges that his symptoms are most severe 
during the summer.  The Board observes that one of the VA 
examinations was conducted in June.  Thus, the evidence is 
sufficient to adjudicate the claim.  

The veteran's tinea pedis is manifested by scaly feet and 
hypertrophic and dystrophic toenails, bilaterally.  During 
the June 2000 VA examination, the examiner commented that 
there was mild to moderate scale on both feet.  
Essentially similar findings were recorded on the March 
2001 VA examination.  It is noted that on VA examination 
conducted in March 2001, the examiner commented that the 
toenails were not disfiguring, although many were 
dystrophic.  

As noted above, in order to assign a higher rating for the 
veteran's service-connected skin disability, the record 
must establish that there is extensive exfoliation or 
crusting, some nervous manifestations or that the 
condition is repugnant.  The findings summarized above, 
while evidencing scaling and dystrophic toenails, do not 
demonstrate sufficient severity to warrant an increased 
rating.  The lesions are not extensive, nor is constant 
itching present.  Even at the time of the June 2000 VA 
examination when, presumably, his symptoms were most 
severe, the examination report suggests that his attacks 
last only about ten days.  The examination findings are of 
greater probative value than the veteran's allegations 
regarding the severity of his disability.  Thus, an 
increased rating is not warranted based on the criteria in 
effect prior to August 30, 2002.

The Board may also evaluate the veteran's tinea pedis 
pursuant to the revised Diagnostic Code.  As discussed 
above, the amendments are only applicable subsequent to 
the effective date of the regulation.  The record fails to 
establish that the veteran requires even near-constant 
systemic therapy.  There is no clinical evidence that he 
has ever used corticosteroids of immunosuppressive 
retinoids, PUVA or UVB treatments or electron beam 
therapy.  

Based on a review of the record, the Board concludes that 
the preponderance of the evidence is against the claim for 
an increased rating for bilateral tinea pedis with toenail 
deformity.  

	II.  An increased rating for duodenal ulcer disease 

Factual background

The veteran submitted a claim for an increased rating for 
duodenal ulcer disease on January 16, 1997.

The veteran was afforded an examination by the VA in April 
1997.  He stated that he had abdominal pain every three 
months for two to three weeks.  The pain was mostly in the 
epigastric region and was relieved with food.  There was 
no radiation of the pain to the back.  There was no relief 
with Mylanta or Maalox.  Tagamet relieved the pain.  It 
was reported that he had gained twenty pounds in the last 
year.  On examination, the veteran weighed 239 pounds.  
The abdomen was soft, nontender and nondistended, with 
normal bowel sounds and no palpable masses.  An upper 
gastrointestinal series showed some mild mucosal fold 
thickening in the region of the body of the stomach.  
There was some mucosal irregularity seen about the greater 
curvature aspect of the stomach.  The possibility of one 
or more ulcers could not be totally excluded.  The 
duodenal bulb and sweep were normal.  A complete blood 
count did not show any significant abnormalities.  The 
impression was recurrent upper abdominal pain relieved 
with food and was most likely due to duodenal ulcer.  The 
examiner stated that the veteran most likely had gastric 
ulcers by upper gastrointestinal series.  

Private medical records dated in 1997 and 1998 have been 
associated with the claims folder.  The veteran was seen 
in March 1997 with stomach pain.  He had been vomiting 
over the weekend.  He seemed to have epigastric pain with 
vomiting occurring every three to six months.  Sometimes, 
it lasted for three days and sometimes up to two weeks.  
He had had loose bowel movements, with no hematochezia or 
melena.  An examination showed that the veteran weighed 
238 pounds.  The abdomen was soft and nontender, with no 
organomegaly.  The pertinent impression was recurrent 
epigastric pain with some emesis, probably gastritis.  The 
remainder of these private medical records reflect 
treatment for unrelated complaints.  

The veteran was again afforded a VA examination of the 
stomach in June 2000.  He related that he had been treated 
with antibiotics and other medications for H. pylori 
gastritis and that he had improved very much.  Since then, 
he had not had many stomach complaints.  He denied any 
history of pain in the abdomen.  There was no nausea, 
vomiting or gastrointestinal bleeding.  Bowel movements 
were regular.  There was no history of blood in the stools 
or melena.  He denied any history of abdominal flatulence 
or colic.  His appetite was fairly good.  The veteran 
reported that he had experienced a weight gain of about 
five pounds for the previous two years.  On examination, 
the veteran weighed 240 pounds.  The abdomen was soft and 
nontender.  There were no engorged veins over the abdomen.  
A complete blood count was normal.  An upper 
gastrointestinal series showed minimal mucosal fold 
thickening at the duodenal apex.  There was no evidence of 
an ulcer.  The impression was history of chronic gastritis 
and peptic ulcer disease with H. pylori infection, 
improved with medical treatment and asymptomatic at the 
time of the examination.  


Analysis 

A 20 percent evaluation may be assigned for duodenal ulcer 
which is moderate; recurring episodes of severe symptoms 
two or three times a year averaging 10 days in duration; 
or with continuous moderate manifestations.  When mild, 
with recurring symptoms once or twice yearly, a 10 percent 
evaluation may be assigned.  Diagnostic Code 7305.

Although the veteran reported that he had epigastric pain 
every three months during the April 1997 VA examination, 
just one month before he told a private physician that his 
epigastric pain was present every three to six months.  
Moreover, the most recent VA examination demonstrates that 
the veteran's service-connected stomach condition had 
improved, and that he had few gastrointestinal complaints.  
In this regard, the Board observes that his weight has 
remained essentially stable over the years.  Recurrence of 
a duodenal ulcer has not been demonstrated.  The medical 
evidence of record establishes that the veteran's duodenal 
ulcer disease is not more than mild.  In reaching this 
determination, the Board concludes that the medical 
findings on examination are of greater probative value 
than the veteran's statements regarding the severity of 
his disability. The Board finds, therefore, that the 
preponderance of the evidence is against the claim for an 
increased rating for duodenal ulcer disease.  


ORDER

An increased rating for tinea pedis with toenail deformity 
is denied.

An increased rating for duodenal ulcer disease is denied.


		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

